ORDER

PER CURIAM.
Darius Sumpter (“Defendant”) appeals the judgment of the Circuit Court of St. Louis County convicting him of one count of first-degree attempted robbery, in violation of section 564.011, one count of first-degree assault, in violation of section 565.050, and two counts of armed criminal action, in violation of section 571.015. In his only point on appeal, Defendant contends that the trial court abused its discretion in overruling his Motion for a New Trial based on newly discovered evidence.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
*713We affirm the judgment pursuant to Rule 30.25(b).